Citation Nr: 1505177	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California



THE ISSUES

1.  Evaluation for right knee instability, status-post reconstruction with residual scars, currently evaluated as 10 percent disabling.

2.  Evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1993 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In March 2012, the Veteran requested a hearing before a Veterans Law Judge.  In February 2014, the Veteran withdrew his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the claims listed above.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected right knee in October 2011.  In a June 2014 letter, the Veteran asserted that a VA doctor stated that his right knee disabilities have worsened.  
The Board notes that the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been material change in a disability or that the currently assigned disability rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, any outstanding treatment records regarding the service-connected right knee disabilities should be included in the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his service-connected right knee instability and degenerative joint disease and associate them with the claims file.
The Veteran should be notified that he may submit medical evidence or treatment records to support his claims.

2.  The AOJ then should have the Veteran scheduled for an appropriate VA medical examination to determine the current severity of the service-connected right knee instability, status-post reconstruction with residual scars and degenerative joint disease of the right knee. 

The claims file should be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, to include the current nature and severity of the Veteran's service-connected right knee instability, status-post reconstruction with residual scars and degenerative joint disease of the right knee.  The examiner should identify and describe the nature, frequency and severity of all current symptoms of the disabilities, to allow for application of VA rating criteria.

The supporting explanation based on fact of the specific case and appropriate medical principles must be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




